Citation Nr: 1526325	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for a disability causing upper back pain.

2.  Entitlement to an increased rating for a left posterior scapular injury with chronic intermittent myofascial pain syndrome, currently rated as 10 percent disabling, to include whether separate ratings are warranted for any left shoulder and upper back/thoracic spine symptomatology.

3.  Entitlement to a total disability rating for service-connected disabilities based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that found that new and material evidence had not been submitted to reopen the service connection claim for a disability causing upper back pain.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

The issues of entitlement to a rating greater than 10 percent for a left posterior scapular injury with chronic intermittent myofascial pain syndrome and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no longer a case or controversy as to the issue of entitlement to service connection for a disability causing upper back pain, as it has already been granted under different terminology. 


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a disability causing upper back pain because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran first submitted a claim for service connection for a chronic back condition in December 1985.  Service connection for a "disability causing upper back pain" was denied by the RO in May 1986.  The RO noted that the service treatment records showed a contusion over the medial aspect of the left scapular spine following a motor vehicle accident in October 1982, with subsequent treatment for mid-back pain and probable rhomboid muscle tear with spasm.  

Subsequently, the Veteran submitted petitions to reopen his claim for service connection for a back disorder.  The RO denied service connection for an upper back condition, or back condition, in March 1990, December 1991, and August 1992.  

In January 1994, the Veteran sought service connection for a left shoulder disorder and for a "chronic thoracic spine/rhomboid region condition."  In March 1994 and again in August 1994, the RO denied service connection for a left shoulder disorder and found that new and material evidence had not been submitted to reopen the claim for service connection for a disability causing upper back pain.

In January 1998, the RO granted the Veteran's petition to reopen his claim and granted service connection for "a left posterior scapular injury with chronic intermittent myofascial pain syndrome (claimed as an upper back condition)."  Service connection was granted based on the disability's nexus to a motor vehicle accident that the Veteran experienced while in service.  The disability was assigned a 10 percent disability rating under the former Diagnostic Code (DC) 5295, for lumbosacral strain.  

In March 2001, the Board remanded the Veteran's claim for a higher rating, noting that his VA examination focused entirely on his back and did not address any impairment associated with his left shoulder.  In the fifth remand instruction, the Board instructed the RO to consider whether the Veteran should be separately rated for his left shoulder, as well as for his back.  This claim was ultimately denied on the basis of the Veteran's failure to report for VA examination.  See Board decision, dated September 8, 2005.

The Veteran subsequently submitted claims for an increased rating, which were denied by the RO in January and June 2008.  The 10 percent disability rating was continued under the now revised spine codes, that is DC 5237 for lumbosacral strain.

The Veteran submitted another claim for an increased rating in October 2008.  In an April 2009 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for the left posterior scapular injury with chronic intermittent myofascial pain syndrome.  However, the RO rated the disability by analogy and continued the current 10 percent rating under DC 5302, for a muscle injury of the extrinsic muscles of the shoulder girdle.  See Rating Decision Codesheet, dated April 21, 2009.  In the body of the rating decision, the RO also discussed DC 5203 which pertains to impairment of the clavicle or scapula.  The 10 percent rating was again continued under DC 5302 in an April 2010 rating decision.

In October 2010, the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD) as secondary to his service-connected disability.  He stated that he had back pain from the in-service car accident and was in receipt of a 10 percent rating for his back disability.  He indicated that the in-service auto accident was a threat of death and/or serious injury.  The RO apparently interpreted the Veteran's October 2010 statement to include a claim for service connection for "back pain."  See RO Letter to the Veteran, dated April 1, 2011.  

In November 2010, the Veteran submitted a claim for an increased rating for his left posterior scapular injury with chronic intermittent myofascial pain syndrome.  He stated that he was pursuing a 50% increase of the current 10% disability rating that he already had.

In a June 2011 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim for service connection for a "disability causing upper back pain."  The RO also denied entitlement to an increased rating (i.e., in excess of 10%) for the Veteran's service-connected left posterior scapular injury with chronic intermittent myofascial pain syndrome, as well as entitlement to a TDIU.  The Veteran submitted a timely notice of disagreement requesting "60% retroactive and continuing benefits for my back pain" that he received as a result of the in-service car accident.  In February 2014, the RO issued a statement of the case addressing a claim for service connection for a back condition, claimed as a disability causing upper back pain.  Later than same month, the Veteran submitted a substantive appeal, again stating that he was entitled to "continued back disability benefits at 60% without end." 

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In the January 1998 rating decision, the RO granted service connection for "a left posterior scapular injury with chronic intermittent myofascial pain syndrome (claimed as an upper back condition)."  Since that time, the disability has been rated by analogy under various diagnostic codes, including DC 5295, 5237, and 5302.  

The Veteran's claim for service connection for a disability causing upper back pain has already been granted through the January 1998 grant of service connection for a left posterior scapular injury with chronic intermittent myofascial pain syndrome. Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.


ORDER

The petition to reopen the claim of entitlement to service connection for a disability causing upper back pain is moot, and the issue is dismissed for lack of jurisdiction.

REMAND

As noted above, in June 2011 the RO denied entitlement to an increased rating for the Veteran's service-connected left posterior scapular injury with chronic intermittent myofascial pain syndrome and entitlement to a TDIU.  The Veteran's subsequent June 2011 statement requesting "60% retroactive and continuing benefits for my back pain" that he received as a result of the in-service car accident is accepted as timely notice of disagreement as to the 10 percent rating assigned for the Veteran's disability, as well as with the denial of a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).  Accordingly, he should be provided with an appropriate statement of the case on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issues of:

(1) Entitlement to an increased rating for a left posterior scapular injury with chronic intermittent myofascial pain syndrome, currently rated as 10 percent disabling, to include whether separate ratings are warranted for any left shoulder and upper back/thoracic spine symptomatology (see Esteban v. Brown, 6 Vet. App. 259, 261-62 (separate ratings are permissible when "none" of the symptomatology is duplicative or overlapping); and 

(2) Entitlement to a TDIU.

Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board, and advise him of how long he has to do this. Only if he perfects his appeal should the claims be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


